Citation Nr: 0533795	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-21 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for full mouth 
extraction of teeth # 1-32 due to periodontoclasia.

2.  Entitlement to service connection for vision loss.

3.  Entitlement to an increased evaluation for injury 
residuals to the right ring and middle fingers, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for the residuals 
of a left knee injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1982.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Anchorage, 
Alaska, Department of Veterans' Affairs (VA) Regional Office 
(RO), which denied entitlement to the requested benefits. 


FINDINGS OF FACT

1.  The veteran underwent full mouth extraction of teeth #1-
32 on January 16, 1963, 170 days after entry onto active 
duty.

2.  The veteran has been diagnosed with presbyopia and 
myopia.

3.  The veteran's right ring and middle finger injury 
residuals are manifested by a flexion contracture of the 
right ring finger, with no evidence of ankylosis, other gross 
deformity, swelling, or increased heat in the right hand.

4.  The veteran's left knee injury residuals are manifested 
by slight limitation of extension and flexion, slight 
crepitation, lateral joint line tenderness, and no evidence 
of degenerative joint disease (DJD).




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
dental benefits for full mouth extraction of teeth #1-32 have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 
2002); 38 C.F.R. § 3.381(f) (2005).

2.  The criteria for entitlement to service connection for a 
chronic visual disability have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303(b) & (c) 
(2005).

3.  The criteria for an increased evaluation for the right 
ring and middle finger injury residuals have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.68, Diagnostic Codes (DCs) 5003, 
5155, 5226, 5227, 5229, 5230 (2002 & 2005).

4.  The criteria for an increased evaluation for left knee 
injury residuals have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
Part 4, including §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, DCs 
5257, 5258, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The veteran had filed substantially complete claims for 
increased evaluations for his right finger and left knee 
injury residuals in February 2001.  In May 2001, he was sent 
VCAA correspondence which informed of what evidence was 
needed to substantiate his claims.  This told him what 
evidence and information he should submit and what evidence 
and information VA would obtain in his behalf.  He was also 
told to submit any relevant evidence.  In addition, the 
discussions in the June 2003 Statement of the Case and 
February 2004 Supplemental Statement of the Case, issued 
during the pendency of this appeal, informed the veteran of 
the pertinent laws and regulations and the evidence necessary 
to warrant entitlement to the benefits sought.

All the above notices must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, 19 Vet. App. at 125.  Therefore, it is found that 
the veteran has been properly informed of the provisions of 
the VCAA and its implementing regulation, 38 C.F.R. § 3.159.  
As a consequence, the Board may proceed to the merits of the 
case.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

II.  Service connection claims

A.  Applicable laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).
For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2005). 
38 C.F.R. § 3.381 provideds as follows:
(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in §17.161 of this chapter.  
(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty 
during active service. When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  
(c) In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered. Treatment during service, 
including filling or extraction of a tooth, or placement 
of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, 
unless additional pathology developed after 180 days or 
more of active service.  
(d) The following principles apply to dental conditions 
noted at entry and treated during service:  (1) Teeth 
noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  (2) Teeth noted as filled at entry will 
be service-connected if they were extracted, or if the 
existing filling was replaced, after 180 days or more of 
active service.  (3) Teeth noted as carious but 
restorable at entry will not be service-connected on the 
basis that they were filled during service. However, new 
caries that developed 180 days or more after such a tooth 
was filled will be service-connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, 
will be service-connected if extraction was required 
after 180 days or more of active service.  (5) Teeth 
noted at entry as non-restorable will not be service-
connected, regardless of treatment during service.  (6) 
Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service. 
(e) The following will not be considered service-
connected for treatment purposes:  (1) Calculus;  (2) 
Acute periodontal disease;  (3) Third molars, unless 
disease or pathology of the tooth developed after 180 
days or more of active service, or was due to combat or 
in-service trauma; and  (4) Impacted or malposed teeth, 
and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more 
of active service.  
(f) Teeth extracted because of chronic periodontal 
disease will be service-connected only if they were 
extracted after 180 days or more of active service. 
(Authority: 38 U.S.C. §  1712).

Pursuant to 38 C.F.R. § 3.303(c), refractive error of the eye 
is not a disease or injury within the meaning of the 
applicable legislation.

B.  Factual background and analysis

The Board notes that there is an Informal Conference Report 
dated in December 2003 of record, which indicates that the 
Decision Review Officer had intended to award service 
connection for the veteran's full mouth extraction of teeth 
#1-32.  Instead, the January 2004 SSOC had continued the 
denial of the claim.  There is no authority to consider the 
Informal Conference Report as a decisional document.  
Significantly, there was no adjudicative action taken after 
this conference to implement an award of service connection.  
Therefore, the final adjudicative review of this issue was a 
continuation of the denial.  As a consequence, the issue is 
still before the Board for appellate review.

The veteran's service medical records (SMRs) indicate that at 
the time of his entrance onto active service he had upper 
dentures in place.  During service, the veteran was found to 
have severe periodontal disease with bone loss.  On January 
16, 1963, his remaining teeth were extracted.

The service medical records also note that the veteran was 
seen in April 1969, complaining of a foreign body in the 
right eye.  The examination noted small flecks of material 
embedded in the conjunctiva at the lateral canthus of the 
right eye.  An attempt at removal was unsuccessful.  No 
further complaints were made.  The records indicate that the 
veteran's visual acuity decreased with age and he was 
prescribed corrective lenses.  The January 1982 retirement 
examination noted that he wore glasses for myopia; no other 
eye problems were present.  His visual acuity was 20/200, 
correctable to 20/20.

The veteran was afforded a VA examination in December 2002.  
He expressed his belief that he had been subjected to some 
type of experiment that had resulted in the extraction of his 
teeth.  He stated that his teeth were removed in 1964.  The 
examination found that he had no functional impairment due to 
loss of motion.  His dentures were satisfactory for his 
masticatory needs.  He was missing all his natural teeth and, 
while his dentures were old, they were reported as adequate.  
There was no limitation of interincisal range.  The diagnosis 
noted that the veteran was edentulous due to severe 
periodontal disease.  The examiner noted that "this is not a 
service-connected compensable disorder."

A December 2002 eye examination included the veteran's 
statement that he had been exposed to a lot of snow glare 
while in service, although the examiner noted that he had not 
related any symptoms of true snow blindness.  The examiner 
commented on the one visit in service for the treatment of a 
foreign body in the right eye in 1969.  The veteran blamed 
his use of eyeglasses on his exposure to snow glare in 
service.  He was diagnosed with both presbyopia and myopia, 
with no evidence of ocular damage that could be attributed to 
glare conditions he claims to have sustained in service.  In 
addition, the examiner stated that snow blindness, while 
extremely painful, rarely has any lasting effects and usually 
heals within one to two days.




As to whether any further development was required on this 
issue, the Court of Appeals for Veterans Claims has held that 
the enactment of the VCAA does not affect matters on appeal 
when the question is one limited to statutory interpretation.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In this 
case, it is clear that the veteran has not met the legal 
criteria for entitlement to service connection for either his 
tooth extractions or his visual complaints.  In regard to the 
full mouth tooth extractions, the applicable law noted above 
clearly notes that teeth extracted because of periodontal 
disease will only be service-connected if they were extracted 
after 180 days or more of active service.  See 38 C.F.R. 
§ 3.381(f).  In this case, they were extracted after 170 days 
of service.  Therefore, he has not met the legal criteria for 
the award of service connection for extractions due to 
periodontal disease.  As a consequence, there is no legal 
support for the award of benefits.

In regard to the claim for service connection for vision 
loss, the record clearly shows that the veteran has only been 
diagnosed with presbyopia and myopia, which are refractive 
errors.  Refractive errors are not diseases or injuries which 
are subject to service connection.  See 38 C.F.R. § 3.303(c).  
While there was one notation in service of a foreign body in 
the right eye in 1969, there is absolutely no suggestion that 
it resulted in the development of a chronic disorder.  See 
38 C.F.R. § 3.303(b) (2005).  The January 1982 retirement 
examination found no residuals, noting only a refractive 
error, and the December 2002 VA examination also found no 
evidence of any type of ocular damage.  Again, the only 
diagnoses made were of presbyopia and myopia.  Because these 
conditions are not diseases or injuries under the applicable 
legislation, service connection cannot be granted.

The Court has held that where the law and not the evidence is 
dispositive, as it is in this case, the claim should be 
denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Shields v. Brown, 8 Vet. App. 346, 351-352 (1995).  
Accordingly, the appeal is denied as to both issues.


III.  Increased evaluations

A.  Applicable laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes. Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).  (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.).  (d) Excess fatigability.
(e) Incoordination, impaired ability to execute skilled 
movements smoothly.
(f) Pain on movement, swelling, deformity or atrophy of 
disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, Diagnostic Code 5165.  
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level.  Painful 
neuroma of a stump after amputation shall be assigned the 
evaluation for the elective site of reamputation. 38 C.F.R. 
§ 4.68.
 
38 C.F.R. Part 4, DC 5003, states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint of group of minor joints affected by limitation of 
motion to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted with x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation requires x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).
Digits

The regulations relating to rating digits were amended 
effective August 26, 2002.  The veteran was informed of the 
new regulations in the August 2002 rating action.  Therefore, 
the Board may proceed with a decision on the merits of the 
claim, with consideration of the original and revised 
regulations, without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The regulations in effect prior to August 26, 2002 included 
38 C.F.R. Part 4, DC 5155 (2002), which stated that when 
there is amputation of the major ring finger without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto, a 10 percent evaluation is justified.  A 
20 percent evaluation required amputation with metacarpal 
resection (more than one-half the bone lost).  

A 10 percent evaluation is warranted for favorable or 
unfavorable ankylosis of the major middle finger. 38 C.F.R. 
Part 4, DC 5226 (2002).  Ankylosis of the any other finger 
warrants a noncompensable evaluation.  38 C.F.R. Part 4, DC 
5227 (2002).  The Note to DC 5227 stated that extremely 
unfavorable ankylosis will be rated as amputation under 
diagnostic codes 5152 through 5156.   

The applicable regulations, as amended effective August 26, 
2002, are as follows:

Fingers

515
5
Ring finger, amputation of:
Majo
r
Mino
r

With metacarpal resection (more than one-half 
the bone lost) 
20
20

Without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto
10
10

522
6
Long finger, ankylosis of:
 
 
 
Unfavorable or favorable
1
0
1
0
 
Note: Also consider whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of 
other digits or interference with overall function 
of the hand. 
 
 
522
7
Ring or little finger, ankylosis of: 
 
 
 
Unfavorable or favorable
0
0
 
Note: Also consider whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of 
other digits or interference with overall function 
of the hand. 



522
9
Index or long finger, limitation of motion: 
 
 
 
With a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the 
palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees
1
0
1
0
 
With a gap of less than one inch (2.5 cm.) between 
the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 
30 degrees
0
0
523
0
Ring or little finger, limitation of motion: Any 
limitation of motion
0
0

Knees

525
7
Knee, other impairment of:

Recurrent subluxation or 
lateral instability:

Severe
30

Moderate
20

Slight
10

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking,"   
pain, and effusion into the joint
2
0

526
0
Leg, limitation of 
flexion of:

Flexion limited 
to 15°
3
0

Flexion limited 
to 30°
2
0

Flexion limited 
to 45°
1
0

Flexion limited 
to 60°  
0







526
1
Leg, limitation of 
extension of:

Extension limited 
to 45°  
5
0

Extension limited 
to 30°
4
0

Extension limited 
to 20°
3
0

Extension limited 
to 15°
2
0

Extension limited 
to 10°
1
0

Extension limited 
to 5°
0

B.  Factual background and analysis

1.  Right ring and middle fingers

The veteran's SMRs indicate that he had injured his fingers 
during August 1967 while using a meat cutter.  He sustained 
lacerations to the right ring and middle fingers, as well as 
a fracture of the proximal and middle phalanx of the right 
ring finger.  He underwent an open reduction, as well as 
extensor repairs on both fingers.  The January 1982 
retirement examination noted a flexion deformity of the right 
ring finger at the proximal interphalangeal (PIP) joint with 
decreased range of motion and function.

The veteran was afforded a VA examination in May 2002.  He 
could not appose the right ring finger and the right thumb.  
It was frozen with a 55 to 60 degree deformity in flexion at 
the metacarpal interphalangeal (MIP) joint with some edema.  
He was unable to extend this finger at all.  The X-ray showed 
a large osteophyte at the proximal and middle phalanges of 
the right ring finger with 60 degrees of flexion angulation.  
The diagnosis was DJD of the right ring finger with 60 
degrees contracture deformity and inability to extend the 
right ring finger with loss of dexterity of his dominant 
hand.

VA re-examined the veteran in December 2002.  There was no 
swelling present.  The right ring finger displayed 60 degrees 
of flexion at the proximal interphalangeal (PIP) joint.  He 
was only able to flex down to 90 degrees, giving him 30 
degrees of flexion.  There was no extension past the 60 
degree point.  The remainder of his fingers showed full range 
of motion.  His grip strength was 4/5 on the right (5/5 on 
the left).  He was able to hold a pen and write.  The 
diagnoses were post-laceration of the middle finger, with  no 
functional impairment and past laceration of the right ring 
finger with flexion contracture and weakness of grip 
strength.

Another VA examination was performed in January 2004.  A 3 
cm. scar was present on the dorsal aspect of the middle 
finger on the proximal phalanx.  The right finger had a 5 cm. 
scar on the dorsal aspect of the PIP joint.  The ring finger 
distal interphalangeal (DIP) joint had no extension and 65 
degrees of flexion.  The PIP joint had extension of 50 
degrees (this was a flexion contracture) with 90 degrees of 
flexion.  The MIP joint of the ring finger was hyperextended 
to 20 degrees and then flexed to 90 degrees.  Sensation in 
the right hand was normal.  Aside from the flexion 
contracture of the PIP joint of the right finger, there was 
no other gross deformity, swelling or increased heat in the 
right hand.  The diagnoses were right ring finger pain, 
flexion contracture of the PIP joint, and osteoarthritis (by 
X-ray) of the PIP joint.  The examiner specifically noted 
that there was no ankylosis present.

After a careful review of the evidence of record, the Board 
finds that an increased evaluation for the right ring and 
middle finger injury residuals is not warranted under the old 
rating criteria prior to August 26, 2002, or under either set 
of criteria on or after August 26, 2002.  The veteran has 
been awarded a 20 percent evaluation pursuant to DC 5155, 
amputation of the dominant ring finger.  The total functional 
loss of the finger is considered to be the same as having 
been amputated.  This is the maximum schedular evaluation 
warranted, particularly in light of the fact that the middle 
finger has been found to have completely normal function. 
Therefore, an increased evaluation cannot be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for right ring and middle finger injury residuals.


2.  Left knee

The veteran's SMRs indicate that he injured his left knee in 
1981 when he stepped off some bleachers.  In May 1981, a 
diagnosis of anterior cruciate rupture was made.  By August 
1981, he had had a gradual improvement in his condition.  The 
January 1982 retirement examination noted his complaints of a 
trick knee with occasional instability.

The veteran was examined by the RO in May 2002.  He could 
extend both knees fully.  Passive range of motion was full 
though it was painful.  Active range of motion was limited to 
90 degrees with sharp pain bilaterally.  The diagnosis was 
chronic strain of the left knee.  An X-ray had not shown any 
arthritis.

VA re-examined the veteran in December 2002.  There was no 
swelling of the left knee and there was slight pain in 
tightening of the quadriceps mechanism with retropatellar 
clicking.  He had full range of motion, from 0 to 140 degrees 
without pain.  All the ligaments were intact.  The diagnosis 
was patellofemoral syndrome of the left knee, intermittently 
symptomatic with good ligamentous stability.  A January 6, 
2003, outpatient treatment record noted that the veteran's 
extremities all showed good range of motion without 
limitation.

Another VA examination was conducted in January 2004.  He was 
able to walk without a limp, and heel and toe walking were 
normal.  Extension of the left knee was to 5 degrees, and 
flexion was to 130 degrees. Active and passive range of 
motion were noted to be the same.  Thigh circumference on the 
left was 43 cm. and 45 cm. on the right.  He had slight 
crepitation on the left, as well as 1 cm. anterior 
instability by Lachman's testing.  There was no effusion, but 
there was lateral joint line tenderness.  The diagnoses were 
left knee pain and instability; anterior cruciate deficiency; 
and probable patellofemoral syndrome with chondromalacia.

Upon careful review of the record, evidentiary support for an 
increased evaluation for the left knee injury residuals is 
not found.  There is no evidence that the veteran currently 
experiences moderate recurrent subluxation or lateral 
instability.  See 38 C.F.R. Part 4, DC 5257 (2005).  While 
there is some instability present on recent testing, it was 
only to 1 cm.  This is compensated by the 10 percent rating 
currently assigned.

Nor is there any evidence that separate compensable 
evaluations should assigned for decreased range of motion.  
The veteran's extension is not limited to 15 degrees so as to 
warrant a 20 percent evaluation under DC 5261, and his 
flexion is not limited to 30 degrees, as is needed to justify 
a 20 percent evaluation under DC 5260.  Finally, there is no 
evidence that he has a dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion.  He has 
never complained of locking of the knee joint and no such 
locking has been documented in the objective records.  In 
addition, no effusion has been found.  Moreover, the veteran 
has not reported, and it has not been objectively 
demonstrated, that he has lack of endurance, fatigability, 
weakened movement, more or less movement than normal, or 
incoordination.  While he does have some pain on movement, 
the Board finds that the 10 percent evaluation adequately 
compensates the veteran for these complaints.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for left knee injury residuals.

C.  Extraschedular evaluations

Pursuant to 38 C.F.R. § 3.321(b)(1) (2005), ratings are to be 
based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board finds no allegation or evidence of 
exceptional circumstances in this case that would warrant 
referral for consideration of extraschedular evaluations.

ORDER

Entitlement to service connection for full mouth extraction 
of teeth # 1-32 due to periodontoclasia is denied.

Entitlement to service connection for vision loss is denied.

Entitlement to an increased evaluation for injury residuals 
to the right ring and middle fingers, currently evaluated as 
20 percent disabling, is denied.

Entitlement to an increased evaluation for the residuals of a 
left knee injury, currently evaluated as 10 percent 
disabling, is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


